Roberts, J.
The indictment does not specify with sufficient certainty the road, of which the- defendant was appointed overseer, nor the act of negligence which constituted the offence.
*182It alleges that on a certain day in February, 1858, he was appointed overseer of road number seven in said county, that on a certain day in December, 1858, there were no mile posts up on such parts of said road (No. 7,) as came within his precinct. Thus the indictment itself shows that the.,road over which defendant was appointed overseer was not properly described. Hor is it alleged that he failed, after six months from his appointment, to put up mile posts, except by inference or' argument from the fact that they were not up on the road on a particular day in December. (O. & W. Dig., Art. 1783; The State v. Hail, 21 Tex. R., 587.) The indictment should have been quashed and set aside upon the motion made by the defendant.
Judgment reversed and cause remanded.
Reversed and remanded.